McFarland, J., concurring.
I concur in the judgment, an din all that is said in the opinion of Mr. Justice Fox, except in these particulars: 1. I think that the language of the opinion is too strong on the subject of strict compliance with the provisions of the constitution relating to freeholders’ charters. Because the constitution declares the provisions to be mandatory, it does not follow that a substantial compliance with them is not sufficient. The proceedings for the adoption of a charter will probably never be so literally perfect that a critical and hostile eye cannot detect in them some slight defect or irregularity, which ought not to be considered fatal. Whether or not there has been a sufficient compliance with the constitution in any particular case must depend on the particular facts of that case. In the case at bar some of the alleged failures in the proceedings are clearly immaterial. 2. As to the alleged failure to give certain citizens an opportunity to vote for the free*251holders, I think that matter should stand upon the same footing as other elections; that is, that it should be shown that the votes of those excluded might have changed the result. In all other respects I concur in the opinion of Justice Fox.